      Case 1:20-cv-00494-PLM-PJG ECF No. 7 filed 07/16/20 PageID.18 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

LAWRENCE RUTHER,                                  )
                             Plaintiff,           )
                                                  )      No. 1:20-cv-494
-v-                                               )
                                                  )      Honorable Paul L. Maloney
MATTHEW SCHNEIDER,                                )
                             Defendants.          )
                                                  )

                                          JUDGMENT

         In accordance with the order entered on this date (ECF No. 6), and pursuant to Fed.

R. Civ. P. 58, JUDGMENT hereby enters.

THIS ACTION IS TERMINATED.

         IT IS SO ORDERED.

Date: July 16, 2020                                      /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge
